DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Publication No. 2015/0262887) in view of Tsai et al (US Publication No. 2015/0104933).
Regarding claim 1, Xu discloses a field-effect transistor (FET) device having a modulated Vt, the FET device comprising: a source electrode; a drain electrode; a channel region between the source electrode Fig 8, 112a and the drain electrode ¶0027 Fig 8, 112a; and a gate stack on the channel region Fig 8, the gate stack comprising: a layer combination and a doped gate metal layer Fig 8, 105 ¶0020-0021 on the layer combination Fig 8. Xu discloses all the limitations except for the properties of the layer combination. Whereas Tsai discloses a device having a modulated Vt, the device Fig 1-4 comprising: a source electrode; a drain electrode; a channel region between the source electrode and the drain electrode Fig 1-4; and a gate stack on the channel region Fig 1-4, the gate stack comprising: a layer combination Fig 1, 104/102 and Fig 4, 304/302/308 comprising a plurality of oxygen dipoles to shift the modulated Vt in a first direction ¶0002, and a gate metal layer on the layer combination and to shift the modulated Vt in a second direction Fig 1-3 ¶0026. Xu and Tsai are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Xu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate stack layer of Xu and incorporate the teachings of Tsai to improve device performance ¶0002-0006.
	Regarding claim 2, Xu discloses wherein the layer combination comprises: an ultrathin dielectric dipole layer Fig 8, 103a/103b on the channel region; and a high-k (HK) insulating layer Fig 8, 104a/104b¶0018 on the ultrathin dielectric dipole layer Fig 8, 103a/103b. While Tsai discloses wherein the plurality of oxygen dipoles are at an interface between the ultrathin dielectric layer and the HK insulating layer Fig 1-3.
	Regarding claim 3, Xu and Tsai discloses the ultrathin dielectric dipole layer being undoped and comprising a metal oxide or metal-containing silicate material Xu ¶0015 Tsai ¶0061-0065.
	Regarding claim 6, Xu and Tsai discloses all the limitations but silent on the specific thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layer combination thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
	Regarding claim 7, Xu discloses  wherein the doped gate metal layer comprises at least one of Al-doped TiN, Al-doped TaN, Zr-doped TiN, Zr-doped TaN, Hf-doped TiN, Hf- doped TaN, or a combination thereof ¶0018, 0020-0021.
Regarding claim 8, Xu discloses  wherein the doped gate metal layer comprises at least one of Si-doped TiN, Si-doped TaN, LaO-doped TiN, LaO-doped TaN, SiO-doped TiN, SiO-doped TaN, ZrO-doped TiN, ZrO doped TaN, lanthanide metal-doped TiN, La- doped TaN, or a combination thereof  ¶0018, 0020-0021.
	Regarding claim 9, Xu discloses the doped gate metal layer has a doping amount of greater than 0 at% to 4 at% ¶0020-0021. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the doping amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 10, Xu discloses wherein the doped gate metal layer has a thickness of 1 nm to 5 nm ¶0018.
Regarding claim 12, Xu discloses a CMOS circuit comprising a first FET device and a second FET device, wherein: the first FET device is the FET device of claim 1, and the second FET device comprises a second gate stack on a second channel region, the second gate stack comprising: a second high-k (HK) insulating layer directly on the second channel region; and a second doped gate metal layer on the HK insulating layer to shift a modulated Vt of the second FET device Fig 8.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Publication No. 2015/0262887) in view of Tsai et al (US Publication No. 2015/0104933) and in further view of Chudzik et al (US Publication No. (2012/0184093).
	Regarding claims 4 and 5, Xu and Tsai discloses all the limitations except for the material used for the dielectric layer. Whereas Chudzik discloses wherein: the ultrathin dielectric dipole layer comprises at least one of Lu203, LuSiOx, Y203, MgO, MgSiOx, YSiOx, La203, LaSiOx, BaO, BaSiOx, SrO, SrSiOx, or a combination thereof, and the HK insulating layer comprises HfO2, ZrO2, HfSiOx, HfZrOx, and ZrAIOx or/and the ultrathin dielectric dipole layer comprises at least one of A1203, AISiOx, TiO2, TiSiOx, ZrSiOx, TaO2, TaSiOx, ScO, ScSiOx, or a combination thereof; and the HK insulating layer comprises HfO2, ZrO2, HfSiOx, HfZrOx, and ZrAIOx Fig 6 ¶0019. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Publication No. 2015/0262887) in view of Tsai et al (US Publication No. 2015/0104933) and in further view of Bi et al (US Publication No. (2019/0096669).
Regarding claim 11, Xu and Tsai discloses all the limitations except for the nanosheets. Whereas Bi discloses wherein: the channel region comprises a plurality of nanosheets having a vertical spacing (VSP) therebetween of 5 nm to 15 nm, the nanosheets being interposed by an interfacial layer (IL) oxide and the gate stack ¶0037-0042. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate stack layer of Xu and incorporate the teachings of Bi to increase device density and performance ¶0002.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Publication No. 2015/0262887) in view of Tsai et al (US Publication No. 2015/0104933) and in further view of Zhang et al (US Publication No. (2015/0287725).
Regarding claims 13-14, Xu and Tsai discloses all the limitations except for the type of device. Whereas Zhang discloses one or more additional FET devices, each of the one or more additional FET devices having a gate stack with the same layers as that in the first FET device, wherein the first FET device, the second FET device, and each of the one or more additional FET devices are different in voltage from each other by 50 mV to 100 mV Or wherein two or more selected from the first FET device, the second FET device, and the one or more additional FET devices are different in voltage from each other by 60 mV to 80 mV ¶0043. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the devices of Xu and incorporate the teachings of Zhang to improve device characteristics and performance ¶0002.

Claims 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Publication No. 2015/0262887) in view of Tsai et al (US Publication No. 2015/0104933) and Xu et al (US Publication No. 2016/0247893).
Regarding claim 15, Xu 887 discloses a field-effect transistor (FET) device having a modulated Vt, the FET device comprising: a source electrode; a drain electrode; a channel region between the source electrode Fig 8, 112a and the drain electrode ¶0027 Fig 8, 112a; and a gate stack on the channel region Fig 8, a layer combination and a doped gate metal layer Fig 8, 105 ¶0020-0021 on the layer combination Fig 8; the layer combination comprising: an ultrathin dielectric dipole layer Fig 8, 103a/103b on the channel region; and a high-k (HK) insulating layer Fig 8, 104a/104b¶0018 on the ultrathin dielectric dipole layer Fig 8, 103a/103b.Xu 887 discloses all the limitations except for the properties of the layer combination. Whereas Tsai discloses a device having a modulated Vt, the device Fig 1-4 comprising: a source electrode; a drain electrode; a channel region between the source electrode and the drain electrode Fig 1-4; and a gate stack on the channel region Fig 1-4, the gate stack comprising: a layer combination Fig 1, 104/102 and Fig 4, 304/302/308 comprising a plurality of oxygen dipoles to shift the modulated Vt in a first direction ¶0002, and a gate metal layer on the layer combination and to shift the modulated Vt in a second direction Fig 1-3 ¶0026. Xu 887 and Tsai are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify  Xu 887 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate stack layer of Xu 887 and incorporate the teachings of Tsai to improve device performance ¶0002-0006. Xu 887 discloses all the limitations except for the annealing temperature. Whereas Xu 893 discloses wherein the FET device is not annealed at a temperature above 500 C ¶0078,0086. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the annealing temperature and incorporate the teachings of Xu 893 to improve device performance ¶0078.
Regarding claim 16, Xu 887 discloses  wherein the ultrathin dielectric dipole layer is not driven through the HK insulating layer ¶0015.
Regarding claim 17, Xu 893 discloses wherein the ultrathin dielectric dipole layer is deposited via atomic layer deposition (ALD) at a temperature of 100 C to 500 C¶0070 and 0078.
Regarding claim 18, Xu 893 discloses wherein the doped gate metal layer is deposited via atomic layer deposition (ALD) at a temperature of 100 C to 500 C¶0070 and 0078.
Regarding claim 20, Xu 887 discloses wherein the depositing of the doped gate metal layer comprises depositing TaN or TIN with a dopant selected from Al, Zr, Hf, Si, La, LaO, SiO, ZrO, and a lanthanide metal, the dopant being comprised in an amount of greater than 0 at% to 4 at% ¶0018, 0020-0021.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Publication No. 2015/0262887) in view of Tsai et al (US Publication No. 2015/0104933) and Xu et al (US Publication No. 2016/0247893) and in further view of Chudzik et al (US Publication No. (2012/0184093).
	Regarding claim 19, Xu 887/893 and Tsai discloses all the limitations except for the material used for the dielectric layer. Whereas Chudzik discloses wherein: the ultrathin dielectric dipole layer comprises at least one of Lu203, LuSiOx, Y203, MgO, MgSiOx, YSiOx, La203, LaSiOx, BaO, BaSiOx, SrO, SrSiOx, or a combination thereof, and the HK insulating layer comprises HfO2, ZrO2, HfSiOx, HfZrOx, and ZrAIOx Fig 6 ¶0019. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,088,258. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited broader claims are fully covered by the already patent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811